Citation Nr: 1724995	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO. 13-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to restoration of a 10 percent disability rating for a left ear hearing loss disability from June 1, 2010.

2. Entitlement to a compensable rating for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1970 to February 1972, and is a veteran of the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. In a January 2000 rating decision, the Veteran was granted a 10 percent rating, effective June 22, 1999, for his left ear hearing loss disability based on findings reported in an August 1999 VA audiology evaluation report.

2. At a January 2004 VA audiology evaluation, the Veteran's hearing acuity was shown to have improved since his August 1999 VA examination. In an April 2004 rating decision, the RO proposed to reduce the Veteran's hearing loss evaluation from 10 percent to noncompensable.  However, in a July 2004 rating decision, the RO continued the 10 percent rating, noting that while improvement was shown, sustained improvement was not shown.

3. Following an March 2009 audiology evaluation, in a September 2009 rating decision, the RO proposed to reduce the left ear hearing loss disability rating from 10 percent to noncompensable and properly notified the Veteran of the reasons for the proposed reduction, and informed him of his right to submit additional evidence and to appear at a hearing.

4. In a May 2010 rating decision, the Veteran's left ear hearing loss disability rating was reduced from 10 percent to 0 percent, effective June 1, 2010.

5. The January 2004 and March 2009 VA exams were fully adequate and complete, and at least as full and complete as the August 1999 VA exam.

6. It is reasonably certain that the Veteran will maintain the material improvement in his left ear hearing loss disability under ordinary conditions of life.

7. From June 1, 2010, the Veteran's hearing impairment was no worse than Level VII in his left ear.


CONCLUSIONS OF LAW

1. The reduction in the rating for the left ear hearing loss disability from 10 percent to 0 percent, effective June 1, 2010, was proper, and restoration of the 10 percent rating is not warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100 (2016).

2. The criteria for a compensable rating for left ear hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Hearing Loss

The Veteran seeks both restoration of the 10 percent evaluation for left ear hearing loss disability that had been assigned prior to June 1, 2010, and an increased evaluation for his left ear hearing loss. 

The RO granted service connection for left ear hearing loss in a February 1998 rating decision, and assigned a noncompensable evaluation. In a January 2000 rating decision, the RO granted a 10 percent evaluation for left ear hearing loss. After proposing to reduce the Veteran's compensable evaluation in an April 2004 rating decision, the RO continued the 10 percent evaluation in a July 2004 rating decision.  In a September 2009 rating decision, the RO proposed to reduce the Veteran's compensable evaluation to a noncompensable evaluation, and effectuated the reduction in a May 2010 rating decision, effective June 1, 2010.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness. An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).

When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. §§ 3.383, 4.85(f). The provisions of 38 C.F.R. § 3.383 provide that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under 38 C.F.R. § 3.385, the hearing impairment in the non-service-connected ear will be considered in evaluating the service-connected disability so long as the non-service connected disability was not a result of the Veteran's own willful misconduct. 38 C.F.R. § 3.383(a). Evaluating Table VII reflects that for this provision to apply, the service-connected ear must have a Roman numeral designation of X or XI. 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

A. Rating Reduction

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e) (2016).

In addition, the provisions of 38 C.F.R. § 3.344 provide that rating agencies will handle cases affected by any change of medical findings or diagnosis, in order to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of the veteran's life. 38 C.F.R. § 3.344(a) (2016).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level for five years or more and that they do not apply to disabilities which have not become stabilized and are likely to improve. Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating, where the disability rating has continued at the same level for less than five years. 38 C.F.R. § 3.344 (2016). The issue is whether the reduction was proper based on the evidence of record. Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c) (2016).

A rating cannot be reduced unless improvement is shown to have occurred. 38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999). Moreover, for ratings that have been in effect for five years or more, as in this case, reduction is warranted only when reexamination discloses sustained and material improvement that will be maintained under the ordinary conditions of life. 38 C.F.R. §§ 3.344 (a)-(b). Examinations thus usually are the comparison point for determining whether there has been improvement. Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992). Those examinations forming the basis for a reduction must be adequate, certainly as comprehensive as the examination on which the existing rating was based. Faust v. West, 13 Vet. App. 342 (2000); Tucker v. Derwinski, 2 Vet. App. 201 (1992). Furthermore, according to 38 C.F.R. § 3.344, VA must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life. See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In a January 2000 rating decision, the Veteran's rating for left ear hearing loss disability was increased to 10 percent, effective June 22, 1999. The grant of the increased rating for the left ear hearing loss disability was based on audiogram findings in an August 1999 VA examination report. The Veteran's audiometric testing results at that examination were: 




HERTZ



1000
2000
3000
4000
Average
LEFT
30
100
105+
105+
85

Speech recognition ability was measured at 22 percent in the left ear. The examiner opined that the Veteran required a psychiatry appointment prior to any audiologic evaluation to see whether noises and sounds are secondary to underlying psychiatric disturbance instead of an audiological problem.

From Table VI of 38 C.F.R. § 4.85, Roman numeral XI is derived for the left ear. This is determined by intersecting the percent of speech discrimination with the puretone threshold average column. The left ear is considered the poorer ear for 38 C.F.R. § 4.85's Table VII. Since the right ear is not service connected, a Roman numeral I is used in Table VII of 38 C.F.R. § 4.85. Using the August 1999 exam results, a 10 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column XI, the poorer ear.

At an October 2002 VA audiology evaluation, the Veteran's audiometric testing results were:




HERTZ



1000
2000
3000
4000
Average
LEFT
30
90
-
85
N/A

The examiner indicated that the Veteran's speech understanding was poor and was 48 percent at 50 dBHL in the left ear. Without an average pure tone threshold, the Board is unable to determine the proper rating for the Veteran's left ear hearing loss disability based on this audiology evaluation.

At a January 2004 VA exam, the Veteran's audiometric testing results were:




HERTZ



1000
2000
3000
4000
Average
LEFT
40
100
100
105
86

Speech recognition ability was measured at 56 percent in the left ear. 

Applying those values to Table VI results in a numeric designation of Level VIII in the left ear. 38 C.F.R. § 4.85, Table VI (2016). Application of this level of hearing impairment for the left ear, and Level I for the right ear, in Table VII at 38 C.F.R. § 4.85 produces a 0 percent disability rating.

Following this exam, in an April 2004 rating decision, the RO proposed to reduce the Veteran's left ear hearing loss disability evaluation from 10 percent to noncompensable.  The Veteran contested the reduction, and in a July 2004 rating decision, the RO continued the 10 percent rating, noting that while improvement was shown, sustained improvement of left ear hearing loss disability was not shown.

The Veteran underwent a VA examination in March 2009. The examination report shows that he exhibited puretone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
Average
LEFT
45
105
105
105
90

Speech audiometry revealed speech recognition ability of 68 in the left ear.

From Table VI of 38 C.F.R. § 4.85, Roman numeral VII is derived for the left ear. This is determined by intersecting the percent of speech discrimination with the puretone threshold average column. Using the March 2009 exam results, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column VII, the poorer ear.

Based on the January 2004 and March 2009 audiology evaluation results, in a September 2009 rating decision, the RO proposed reduction of the Veteran's left ear hearing loss disability rating from 10 percent to 0 percent. The Veteran was properly provided notice of the proposed reduction in accordance with 38 C.F.R. § 3.105.

At the Veteran's February 2010 hearing, he contended that he was entitled to a 10 percent rating, essentially implying that his left ear hearing loss disability had not improved.

In a May 2010 rating decision, the RO reduced the rating for left ear hearing loss disability to a noncompensable rating, effective June 1, 2010.

The Veteran later presented a private medical record (PMR) dated March 2, 2011 with a notation from the doctor that stated "Very consistent responses, also consistent with 2009 VA results." 

The audiometric results from the March 2011 PMR are as follows:





HERTZ



1000
2000
3000
4000
Average
LEFT
50
110
110
105
93.75

Speech discrimination results showed 56 percent in the left ear.

From Table VI of 38 C.F.R. § 4.85, Roman numeral VIII is derived for the left ear. This is determined by intersecting the percent of speech discrimination with the puretone threshold average column. Using March 2011 exam results, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column VIII, the poorer ear.

It is unclear whether the documented speech discrimination percentages in the March 2011 private audiological evaluation were obtained using Maryland CNC testing as required by regulation. See 38 C.F.R. § 4.85(a) (2016). The Board will assume, arguendo, that the speech discrimination percentages were derived using Maryland CNC testing, in order to see whether the results would warrant a compensable rating. The March 2011 private audiological evaluation noted speech discrimination results of 56 percent in the left ear, which would not warrant a compensable rating.

After a careful review of the evidence of record, the Board finds that the reduction was proper and that restoration of the 10 percent rating for left ear hearing loss disability is not warranted.  The reasons for this determination follow.

The Board finds that the January 2004 and March 2009 exams were fully adequate and complete, and were as at least as full and complete as the August 1999 examination upon which the 10 percent rating was originally assigned for the left ear hearing loss disability.

The Board finds that the January 2004 and March 2009 examinations show sustained improvement in the Veteran's left ear hearing loss disability. The March 2011 private examination also supports that the Veteran's left ear hearing loss disability had sustained improvement. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992) (holding that post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement). In other words, three examinations covering a seven-year period all establish a left ear hearing loss disability that does not warrant a compensable rating. The fact that the Veteran's left ear hearing loss disability remained at the noncompensable evaluation level for seven years causes the Board to conclude that it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life. Further, the Board finds the January 2004 and March 2009 VA audiology evaluation reports, as well as the private audiological evaluation in March 2011 are adequate and that there is no reason to doubt the accuracy of the findings in the examination reports.

Based on this evidentiary posture, the Board finds that the reduction in the Veteran's rating for his left ear hearing loss disability from 10 percent to 0 percent effective June 1, 2010, was proper. While the record clearly shows that the Veteran warranted the 10 percent disability rating at the time it was granted in the January 2000 rating decision, the evidence also shows that his speech discrimination scores improved by the time of his January 2004 and March 2009 VA audiology evaluations and subsequent private audiological evaluation in March 2011. Therefore, the Board finds that the preponderance of the evidence is against the claim and restoration of the 10 percent rating for left ear hearing loss disability is not warranted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Increased Evaluation

The question then remains whether a compensable disability rating for left ear hearing loss is warranted. After a thorough review of the evidence, the Board finds that the Veteran's left ear hearing loss disability does not meet the criteria for a compensable rating.

In December 2015, VA provided the Veteran with an audiological examination. However, the VA examiner indicated that the results of the puretone threshold testing were unreliable. The examiner also stated that the use of word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate.

A claimant's cooperation is essential to the development of any claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination. See 38 C.F.R. § 3.655 (2014); VAOPGCPREC 4-91 (Feb. 13, 1991). Although a claimant is of course "free to refuse to report for a scheduled VA examination [,]... the consequences of that refusal may result in the adjudication of the matter based on the evidence of record." Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)). In other words, veterans who fail to cooperate during VA examinations "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record." Kowalski, 19 Vet. App. at 181.

The December 2015 VA examiner specifically tested puretone thresholds and Maryland CNC speech recognitions scores to evaluate the Veteran's left ear hearing loss disability under 38 C.F.R. § 4.85.

Based upon the evidence of record, the Veteran left ear hearing loss disability does not meet the criteria for a compensable rating under 38 C.F.R. § 4.85. Applying the numerical values from the March 2009 and March 2011 audiological evaluations to the tables outlined in 38 C.F.R. § 4.85 reveals that a 10 percent rating is not warranted. Again, the results of the December 2015 VA examination for the Veteran's hearing are unreliable and will not be used in evaluating his service-connected left ear hearing loss disability.

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's medical treatment records during the time periods in question other than the VA examinations and private examination previously discussed above that have indicated otherwise.

As such, the Veteran's left ear hearing loss disability has not been shown to be worse than Level VIII in the left ear. Those results fall within the schedular criteria for a noncompensable rating. Therefore, a compensable rating is not warranted. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

The preponderance of the evidence is against an increased compensable rating, as the most reliable audiometric evaluations of record during the appellate period are the March 2009 VA examination and the March 2011 private examination which weighs against the Veteran's claim for increased evaluation. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to restoration of a 10 percent disability rating for a left ear hearing loss disability, from June 1, 2010 is denied.

Entitlement to a compensable rating left ear hearing loss disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


